DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5, 10 and 28-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "said flexible support material".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 10, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKenna USPA 2013/0276634 A1.
Regarding claim 1, McKenna discloses a method of forming a pressure swing adsorption gas treatment element for use in a pressure swing adsorption gas treatment apparatus (Abstract), comprising the steps: mixing at least one adsorbent material, at least one binder, and at least one first solvent to form a dope mixture (paragraph 62: adsorbent slurry is a mixture of binder, adsorbent and solvent); forming a sheet material from the dope mixture (paragraph 62), the forming step comprising application of a second solvent to the dope mixture (paragraph 62: using a second solvent followed by drying is part of the forming of a sheet material); rolling said sheet to form a pressure swing adsorption gas treatment element (paragraph 97: wound; figure 8); and inserting said pressure swing adsorption gas treatment element into a tubular vessel having at least one inlet and at least one outlet (figure 8: paragraphs 61 and 97).  
Regarding claim 5, McKenna discloses applying an embossed pattern on at least one surface of said sheet material (figures 4A-6B: raised rib surfaces).  
Regarding claim 10, McKenna discloses that the gas treatment element is substantially cylindrical (figure 8).  
Regarding claim 30, McKenna discloses that the binder comprises at least one polymer (paragraph 62).  
Regarding claim 31, McKenna discloses that the adsorbent material comprises at least one desiccant material (paragraph 9: in one embodiment the structure is used to remove water vapor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna USPA 2013/0276634 A1 in view of Keefer USPN 6,176,897 B1.
McKenna is relied upon as above.
Regarding claim 2, McKenna does not explicitly disclose that the sheet material is rolled around a central member. Keefer discloses a similar method where the sheet material is rolled around a central member (see Keefer figure 9A: central member 702). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify McKenna to include a central member, as disclosed by Keefer, as is known in the art for ease of forming. MPEP 2144.093 (A-E). 
Regarding claims 28 and 29, McKenna does not explicitly disclose that the sheet material is formed onto a flexible non-woven fabric support material. Keefer discloses a similar method where the sheet material is supported on a nonwoven (see Keefer column 18, lines 54-62). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify McKenna to have a nonwoven fabric support, as disclosed by Keefer, as is well-known in the art for providing additional support. MPEP 2144.03 (A-E). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776